Allowable Subject Matter
Claims 1-19 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a positioning system for an antennae comprising: a mounting plate connected to a lower housing; a antenna attachment connected to an upper housing, wherein the lower housing and upper housing are rotationally coupled; an actuator fixedly attached to the mounting plate and  particularly including “
an actuator fixedly attached to the gear ring; wherein movement of the actuator attached to the mounting plate rotates the lower housing and the upper housing in an elevation and an azimuth angle; wherein movement of the actuator attached to the gear ring rotates the upper housing in an elevational and an azimuth angle ” as recited in claim 1 (claims 2-11, 22-23 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a positioning system for an antennae comprising: a base plate; a x-axis plate; a y-axis plate, wherein the base plate and the x-axis plate are pivotably coupled and the x-axis plate and y-axis plate are pivotably coupled;  and particularly including “wherein movement of the actuator attached to the base plate rotates the x-axis plate in an azimuth angle, further wherein rotation of the x-axis plate rotates the y-axis plate; wherein movement of the actuator attached to the y-axis plate rotates the y-axis plate in an elevation angle  ”, as recited in claim 12 (claims 13-19 are allowable since they are dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844